DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. ESU201830347, filed on 1/7/2019.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/19/2019 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a control unit in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The control unit is limited to being a microprocessor (paragraph 0061, lines 1-3). 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the ferromagnetic surface of the vessel" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harris (US 5,746,114).

With regards to claim 1, Harris discloses cooking equipment for induction cocking on a porcelain surface formed by induction means incorporated below a cooking surface (cooking system 10 having made of a glass-ceramic material with inductive heating unit, col 4, lines 17-20) connected to electrical and electronic operation and power control means (AC line source connected to the cooking workstation 12, col 4, lines 8-10), further comprising thermal insulating separators that are located between the cooking surface and the ferromagnetic surface of the vessel in which cooking is performed (arm 70 which is thermal insulative since it can take the heat of the surface and placed between , col 5, lines 40-50), characterized by comprising, as the electrical and electronic operation and power control means, a control unit for controlling the induction means (controller 25 having a microprocessor, memory to control heating surfaces 16, col 3, lines 12-16) , incorporated below the cooking surface (controller 25 located in the range top 14 below the heating surface 16 as noted by the dotted lines, Fig. 1), a remote control panel (remote control 22, Fig. 1), and temperature sensors with at least one of them being incorporated in each of the thermal insulating separators (a temperature sensor is provided at the upper end of the arm 70, col 5, lines 44-50), with communication means (transceiver 24, Fig. 1) being provided so that the control unit receives information both from the remote control panel (a hand-held remote control 22 sends control signals to a local transceiver 24 which is hard-wired to a controller, col 3, lines 9-14) and from the temperature sensors located in the separators for regulating the power of the induction means (the controller can utilize this data to automatically alter the temperature of the cooking surface 62, col 5, lines 49-53). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Harris as applied to claim 1 above, and further in view of Yun et al (US 2016/0150597).

With regards to claim 2, Harris does not disclose the remote control panel is incorporated on the cooking surface. 
Yun et al teaches the remote control panel is incorporated on the cooking surface (user interface 120 is incorporated into the front surface of main body 10, Fig. 1). 
. 

Claims 3,4,5,6,8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Harris as applied to claim 1 above, and further in view of Baarman et el (US 2012/0000903).

With regards to claim 3, Yun et al does not disclose wherein each separator incorporates a permanent magnet housed therein which allows magnetically fixing it at will to the ferromagnetic surface of the cooking vessel. 
Baarman et al teaches wherein each separator incorporates a permanent magnet housed therein which allows magnetically fixing it at will to the ferromagnetic surface of the cooking vessel (pan base 205 incorporates a magnet 207 housed therein which allows magnetically fixing it at will to the cooking appliance 204, Fig. 16).
It would have been obvious to one skilled in the art at the time the invention was made to replace the arm of Yun et al with the pan base as taught by Baarman et al in order to provide an efficient way of fixing a pan to an induction heating apparatus. 
With regards to claim 4, Yun et al discloses a radio frequency communication module (transceiver module 54, Fig. 7) which sends the information with temperature readings to the control unit (transceiver module 54 linked to transceiver 24 to relay temperature information to controller 25, col 5, lines 18-25), and an electronic control board which converts the signals of the sensor into temperature values and sends them to the communication module. 
 Baarman et al teaches in addition to the temperature sensor (thermal sensor 44, Fig. 16) and the permanent magnet (magnet 207, Fig. 16) , each separator also incorporates an inductive pickup coil secondary coil 245 is configured to receive inductive power from the inductive power supply 2 while the body 220 concurrently receives power, paragraph 0074, lines 1-4) and an electronic control board (circuit 40 which can be located in base 205, paragraph 0043, lines 1-5) which converts the signals of the sensor into temperature values and sends them to the communication module (circuit 40 has temperature sensor 74 the same as thermal sensor 44 and communication circuitry 72, Fig. 3). 
It would have been obvious to one skilled in the art at the time the invention was made to modify the arm of Harris with the base and circuit as taught by Baarman et al in order to display temperature to a user.  
With regards to claim 5, Baarman et al teaches the inductive pickup coil, the communication module and the electronic control board of the separator are coated with a thermal insulating layer made of a high temperature-resistant material, preventing their combustion and deformation (insulation layer 209 is placed between the internals of pan base 205 and pan 204, Fig. 16). 
With regards to claim 6, Harris discloses the remote control panel (remote control 22, Fig. 1) has a display for showing the state of the cooking surface and the temperature of each of the separators that has been placed on the ferromagnetic surface of one or more vessels, as well as other parameters (LCD display 26 displaying internal cooking temperature of the food contained in an interactive cooking implement 26, the heating surface cooking temperature, the amount of cooking time remaining for a particular cooking implement and the particular cooking implement on a particular heating surface, col 3, lines 57-64), and set of control buttons for selecting temperatures and other handling operations (keypad enables user to initiate or modify the cooking temperature from a distance by turning on or off and raising or lowering the temperature of each heating surface 16 and also enables a user to enter or modify the cooking time or sequence associated with each heating surface or interactive cooking implement, col 3, lines 65-67 and col 4, lines 1-4). 
With regards to claim 8, Harris discloses the remote control panel furthermore has a backup battery (remote control 22 is battery powered, col 4, lines 8-10). 
With regards to claim 9, Baarman et al teaches the control unit (controller 86, Fig. 4) which is located below the cooking surface (controller 86 is located in the inductive power supply 2 which is below charge surface 50, Fig. 1) and controls the induction means (controls primary 80, Fig. 4) comprises a power supply stage, an electronic control board (rectification and power conditioning circuitry 84 where circuitry denotes a circuit board, Fig. 4)and a radiofrequency communication module (communication circuitry 88, Fig. 4). 

Claims 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Harris and Baarman et al as applied to claim 6 above, and further in view of Yun et al.

With regards to claim 7, Harris and Baarman et al does not teach the set of control buttons is a set of touch buttons, and it is integrated in the display itself, the display being a touch screen.  
Yun et al teaches the set of control buttons is a set of touch buttons, and it is integrated in the display itself, the display being a touch screen (the user interface 120 may include a touch screen panel in which the input unit 128 and the display 129 are integrally implanted, paragraph 0121, lines 1-3).  
It would have been obvious to one skilled in the art at the time the invention was made to modify the remote control of Harris and Baarman et al with the touchscreen as taught by Yun et al in order to provide more precise control of an induction heating apparatus remotely. 
With regards to claim 10, Yun et al teaches the control unit further includes a microprocessor (control unit 100 includes a microprocessor 130, Fig. 4) with WiFi connection the software of which allows, among other things, handling the equipment from any mobile device through the internet control unit 100 connected to communication unit which has a mobile communication module 530 that connected to the internet 540, Fig. 1). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS JOHN WARD whose telephone number is (571)270-1786. The examiner can normally be reached Monday - Friday, 7am - 4pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 5712724780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





                                                                                                                                                                                              

/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761